Filed 7/26/21 In re Daly CA4/1


                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 In re JAMES SCOTT DALY                                               D078107

 on                                                                   (San Diego County
                                                                       Super. Ct. No. CR115942)
 Habeas Corpus.


         ORIGINAL PROCEEDING in habeas corpus. Petition denied.
         Elizabeth A. Missakian, for Petitioner.
         Xavier Becerra, Attorney General, Lance E. Winters and Phillip J.
Lindsay, Assistant Attorneys General, Amanda J. Murray and Rachel A.
Campbell, Deputy Attorneys General, for Respondent.
         In 1990, a jury in federal court (Case No. 90-0701 GT) found Daly
guilty of being a convict in possession of a firearm (18 U.S.C. §§ 922(g)(1),

924(e)(1)). The court sentenced him to 500 months in federal prison.1
         As set forth in our opinion in People v. Daly (1992) 8 Cal.App.4th 47, a
state jury subsequently convicted Daly of kidnapping, robbery, attempted


1      The parties agree that in July 1991, Daly was sentenced to 322 months
in prison on unrelated federal convictions (Case No. 90-0718 GT), to run
concurrently with the state sentence and Case No. 90-0701 GT.
murder, and assault with a firearm on a police officer based on the same
incidents. In 1991, the state court sentenced Daly to 38 years plus four life
sentences, to run consecutively to the federal sentence. It awarded Daly
credit for time served. Thereafter, appeals in the federal and the state courts
resulted in remands to the respective trial courts for reduced prison terms
and resentencing.
      On appeal, this court subsequently concluded the evidence did not
support the kidnapping charge but rather attempted kidnapping; accordingly,
we reduced the determinate portion of state sentence to 37 years two months.
(People v. Daly, supra, 8 Cal.App.4th at p. 60.) On remand, the state court in
1993 ordered that Daly be transferred to California Department of
Corrections and Rehabilitation (CDCR) for him to start his state prison
sentence, but that specific order was not carried out.
      In 1996, the federal court ordered Daly’s federal sentence to run
concurrently with his state sentence. Daly finished serving that sentence in
2017, and thereafter was transferred to CDCR’s custody on April 28, 2017, to
begin his state sentence.
      In October 2018, Daly filed a petition for writ of habeas corpus,
contending that by not running his sentence terms concurrently, respondent
CDCR as well as the United States Bureau of Prisons failed to properly
exercise their authority. Daly thus sought to set aside the state court’s
consecutive sentence. He also sought an order that the state sentence run
concurrently with the federal sentence imposed on July 15, 1996, contending
that was needed in order to protect his constitutional rights to fundamental
fairness, due process and equal protection. He claimed he received ineffective
assistance of counsel at his 1996 federal sentencing hearing because his
counsel did not move to transfer him to state custody after the federal


                                       2
sentence was made concurrent in 1996. The superior court denied the
petition.
      Daly filed a writ petition in the California Supreme Court, which issued
an order to show cause returnable to this court, limited to one issue: “[W]hy

petitioner is not entitled to relief pursuant to Penal Code[2] sections 669 and
2900, People v. LaPierre (2013) 217 Cal.App.4th 884, and People v. Lister
(1984) 155 Cal.App.3d 132.”
      Daly and respondents agree that as of July 15, 1996, the CDCR should
have designated the Bureau of Prisons for service of his state sentence.
However, the CDCR finally did so in February 2021, and therefore that
portion of Daly’s request for writ relief is moot. Daly additionally contends he
should receive credit towards his state sentence for the federal detention
period spanning his June 23, 1990 arrest until the July 15, 1996 imposition of
concurrent terms. Respondent disagrees, arguing Daly’s writ petition is
untimely because as of July 15, 1996, the federal court had ordered
concurrent sentences. Respondent further contends Daly’s writ petition is
moot because the CDCR already granted the relief he sought.
      We conclude the superior court did not err in imposing the consecutive
 sentence and therefore Daly is not entitled to writ relief. We deny the
 petition.
                                DISCUSSION
      Daly contends that under section 669, he should receive state custody
credits for the entire time he spent in federal prison, from 1990 until 2017.
He contends that in imposing the consecutive sentence the state court “did
not comport with the requirements of [section] 669, subdivision (b) which
certainly contemplates the state court judge will have sufficient knowledge of


2     Undesignated statutory references are to the Penal Code.
                                       3
the details and length of sentence of a prior judgment prior to making a
meaningful determination of whether the state sentence should be
consecutive or concurrent. There was nothing referenced at the hearing to
support a finding that [the trial court] had such knowledge when he
summarily imposed the state sentence to run consecutive to the federal
sentence.”
      With no citation to case law or legal authority, Daly asserts: “When a
state court is imposing a determinate term of 38 years to run consecutive to
four life terms, and then runs that term ‘consecutive’ to a 500[-]month federal
term, more is required in term[s] of due process and fundamental fairness.
Given that failure, the term of imprisonment on the state the second or
subsequent judgment [sic] should be ordered to run concurrent to the federal
sentence.”

      We agree with parties that under section 2900, subdivision (b)(3),3
CDCR should have designated the Bureau of Prisons as the place of reception
on July 15, 1996, when Daly’s federal sentence was ordered concurrent to his
state sentence, so that his California state term could commence on that date.
We agree with the parties that as CDCR has now remedied this issue and
designated July 15, 1996, as Daly’s term start date, this portion of Daly’s
claim for relief is moot.


3      Section 2900, subdivision (b)(3) provides: “In any case in which a
person committed to the Director of Corrections is subsequently committed to
a penal or correctional institution of another jurisdiction, the subsequent
commitment is ordered to be served concurrently with the California
commitment, the prisoner is placed in a penal or correctional institution
of the other jurisdiction, and the prisoner is not received by the Director of
Corrections pursuant to subdivision (a), the Director of Corrections shall
designate the institution of the other jurisdiction as the place for reception
and service of the California term.”

                                       4
      We point out the federal court of appeal subsequently changed Daly’s
prison term from consecutive to concurrent but it did not alter the state
court’s sentence. In any case, a federal court “cannot ‘backdate’ a federal
sentence to make it concurrent with a prior term of state imprisonment; it
can make a federal sentence concurrent only with a state sentence from the
date of imposition forward.” (Schleining v. Thomas (9th Cir. 2011) 642 F.3d
1242, 1248, fn. 8.)
      Section 669 “authorizes a state court to direct that a term run
consecutively to any prior judgment, including a federal judgment.” (People

v. Lister, supra, 155 Cal.App.3d at p. 134.)4 We therefore reject Daly’s claim
he is entitled to state sentencing credit for the period encompassing his
initial detention in 1990 until July 1996 when the federal court ordered his
federal sentence to run concurrently with his state court sentence. Before
July 1996, Daly was serving properly imposed consecutive term sentences.
(Accord, People v. LaPierre, supra, 217 Cal.App.4th at p. 887 [“Here, the
authority of the sentencing judge’s discretion may not be compromised by the




4      Section 669, subdivision (a) provides: “When a person is convicted of
two or more crimes, whether in the same proceeding or court or in different
proceedings or courts, and whether by judgment rendered by the same judge
or by different judges, the second or other subsequent judgment upon which
sentence is ordered to be executed shall direct whether the terms of
imprisonment or any of them to which he or she is sentenced shall run
concurrently or consecutively. Life sentences, whether with or without the
possibility of parole, may be imposed to run consecutively with one another,
with any term imposed for applicable enhancements, or with any other term
of imprisonment for a felony conviction. Whenever a person is committed to
prison on a life sentence which is ordered to run consecutive to any
determinate term of imprisonment, the determinate term of imprisonment
shall be served first and no part thereof shall be credited toward the person's
eligibility for parole.”
                                       5
happenstance of an appeal of a federal conviction that occurred prior to the
state conviction”].)
                                DISPOSITION
      The petition for writ of habeas corpus is denied.


                                                               O’ROURKE, J.

WE CONCUR:



BENKE, Acting P. J.



HUFFMAN, J.




                                       6